Citation Nr: 0823479	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 13, 2005 
for nonservice-connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Los 
Angeles Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted entitlement to nonservice-connected 
pension, effective May 13, 2005.  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On May 13, 2005 the RO received a claim for entitlement 
to nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to May 13, 2005, for 
the award of nonservice-connected pension have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Decision

The veteran was awarded nonservice-connected pension 
benefits, effective May 13, 2005, pursuant to the September 
2005 decision.  In his October 2005 notice of disagreement, 
the veteran asserted that the effective date for his 
nonservice-connected pension benefits should be in February 
2005, when he turned in his claim to P. J. R., a County 
Veterans Service Officer (CVSO) from the California 
Department of Military and Veterans Affairs.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of VA nonservice-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose. 38 C.F.R. § 3.400(b).  For a pension claim 
received on or after October 1, 1984, except as provided by 
(b)(1)(ii)(B) of this section, the effective date will be the 
date of receipt of the claim. 38 C.F.R. § 3.400(b)(1)(ii).  
The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran first became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of 38 C.F.R. § 3.342(a) do not 
apply. 38 C.F.R. § 3.400(b)(1)(ii)(B).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2007).  Under 38 C.F.R. § 3.157 (2007), a 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service-
connection has previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

In the present case, the record reflects that the veteran 
filed a formal claim for entitlement to nonservice-connected 
benefits, which was received by VA on May 13, 2005.  Although 
the evidence of record does not reveal an exact date upon 
which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the May 
13, 2005, effective date of the award, selected by the RO, 
was appropriate.  Here, the law and regulation state that the 
effective date for a claim for pension will be the date of 
claim or date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, even if 
entitlement arose prior to May 13, 2005, the date of claim, 
the later date is the controlling date that would be the 
governing consideration in assessing the effective date 
appropriately to be assigned in this case.  Any evidence 
showing that the entitlement occurred after May 13, 2005, 
would not entitle the veteran to an earlier effective date, 
since the later of the two dates is controlling.

The Board has also considered whether any evidence of record 
could serve as an informal claim in order to entitle the 
veteran to an earlier effective date.  However, the claims 
file contains no earlier communications received by VA 
expressing an intent to apply for nonservice-connected 
pension benefits.  In a May 2005 statement, P. J. R., a CVSO, 
indicated that on January 28, 2005, the veteran reported to 
his office and turned in a claim for compensation.  P. J. R. 
then took the claim back to his office to complete and to 
submit to VA, but the claim was misplaced by a student 
worker.  He requested that VA process the claim with the date 
of January 28, 2005.  Although the Board is sympathetic that 
the file was misplaced and resulted in a delay in getting the 
claim to VA, the fact remains that the veteran's claim was 
not received by VA until May 13, 2005.  Therefore, the Board 
concludes that the record does not contain any previous 
communication received by VA that could be construed as an 
informal claim for pension or compensation that could entitle 
the veteran to an earlier effective date for his nonservice-
connected pension benefits.

The Board also notes that although the date in which the 
veteran became totally and permanently disabled is unclear, 
there is no indication that the veteran's disabilities were 
so incapacitating that it prevented him from filing a 
disability pension claim earlier.

For the reasons stated above, an effective date prior to May 
13, 2005, for the award of nonservice-connected pension 
benefits cannot be granted, as there is nothing in the record 
to provide a basis to award an earlier effective date.  The 
preponderance of the evidence is against an effective date 
prior to May 13, 2005, for the award of nonservice-connected 
disability pension benefits.  The benefit-of-the-doubt rule 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 51 (1990).

II. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The issue on appeal is a "downstream" element of the RO's 
grant of service connection for nonservice-connected pension 
in the currently appealed rating decision issued in September 
2005.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Here, in a June 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of his claim.  In addition, the veteran was informed 
of when and where to send the evidence.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the June 2005 letter was issued 
to the veteran prior to the September 2005 rating decision, 
which denied the benefits sought on appeal; thus, this notice 
was timely.  The Board acknowledges that the veteran was not 
provided with section 5103(a) notice concerning the effective 
date of a grant of nonservice-connected pension.  Despite 
this, the Board finds no prejudice in proceeding with the 
issuance of a final decision, and further finds that any 
error in not providing such notice was, at most, harmless.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
September 2005 rating decision was fully favorable on the 
issue of entitlement to nonservice-connected pension, the 
claim was more than substantiated and the purpose of 38 
U.S.C.A. § 5103(a) notice had been served.  Also, since the 
veteran's earlier effective date claim is being denied in 
this decision, any question as to the appropriate effective 
date is moot and there can be no failure to notify the 
veteran.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from the grant of nonservice-connected pension.  
Consequently, Vazquez-Flores is inapplicable.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board in which the veteran declined to do.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.


ORDER

Entitlement to an effective date earlier than May 13, 2005 
for nonservice-connected disability pension benefits is 
denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


